

[logo.jpg]
Exhibit 10.02


April 26, 2019


Vincent Pilette
[Address]
[Address]


Dear Vincent,


We are delighted to offer you the position of EVP, Chief Financial Officer at
Symantec Corporation, in Mountain View CA, reporting to the Company’s Chief
Executive Officer. You are joining a talented and passionate team driven to
protect the world’s information and the people who use it. We do work that
matters and we are confident you will find rewarding opportunities with us. 


Start Date
Your first day of employment is anticipated to be May 21, 2019, pending
completion of your background verification and work authorizations.  If the
Company has not filed its Form 10-K for the fiscal year ended March 29, 2019
(the “FY19 Form 10-K”) prior to your start date, you will join the Company
initially as EVP, Finance, and will assume the title and position of EVP, Chief
Financial Officer, on the date following the filing of the FY19 Form 10-K.


Salary
Your starting annual base salary will be $650,000.00, less applicable deductions
and withholdings.


Executive Annual Incentive Plan
Based on your position, you will participate in the Executive Annual Incentive
Plan, an incentive program that rewards achievement of Symantec Corporation’s
financial objectives as well as your individual performance. At 100% of Company
and individual performance, you will be eligible to receive an additional 100%
of your annual base salary. To receive the award, you must satisfy the
requirements of the Executive Annual Incentive Plan. Details of the Plan will be
available to you once you begin your employment.


Stock
New Hire Award and Long Term Award
You will receive an equity award valued at $14,000,000 at the time of grant.
 This award will be comprised of $9,000,000 which is intended to be your new
hire equity award (“New Hire Award”) and $5,000,000 which is intended to be your
fiscal 2020 long-term incentive equity award (“Long Term Award”).  The New Hire
Award and Long Term Award will both be comprised of 30% time-based restricted
stock units (RSUs) and 70% performance-based restricted stock units (PRUs)
pursuant to the terms and conditions to be approved for senior executives for
fiscal 2020.  We expect these awards will be made to you in June or July 2019 at
the time of our annual executive grant.  The number of RSUs to be granted will
be calculated based on the average daily closing price of the Company’s common
stock as reported on Nasdaq for the twenty (20) trading days ending on the last
day of the month which precedes the month in which the grant is made.  The RSU
portion of each award will have a 3-year vesting schedule, with 30% of the
shares vesting approximately 1 year from the grant date on a designated vest
date (the “First RSU Vest Date”), 30% vesting approximately 2 years from grant
date on a designated vest date and the remaining 40% vesting approximately 3
years from grant on a designated vest date.  Details regarding your RSU and PRU
vesting schedules and other terms and conditions of the grants will be provided
in the RSU and PRU Award Agreements, which you will receive at the time of the
grant.



--------------------------------------------------------------------------------



[logo.jpg]


Additional RSU
In addition to the New Hire Award and the Long Term Award, contingent upon your
purchase of shares of the Company’s common stock on the public market with a
fair market value of up to Ten Million Dollars ($10,000,000) within sixty (60)
days following your Start Date (or if later, no later than ten (10) days after
the Company’s trading window opens) (the “Stock Purchase”), the Company will
grant you an RSU award valued at 30% of the Stock Purchase, within ten (10) days
of such purchase, with the number of shares determined by dividing such dollar
amount by the weighted average purchase price per share of the Stock Purchase,
rounded up to the nearest whole share (the “Additional RSU”).  The Additional
RSU will have a 3-year vesting schedule, with 30% of the shares vesting
approximately 1 year from the grant date on a designated vest date, 30% vesting
approximately 2 years from grant date on a designated vest date and the
remaining 40% vesting approximately 3 years from grant on a designated vest
date.  Details regarding your RSU vesting schedule and other terms and
conditions of the grant will be provided in the RSU Award Agreement, which you
will receive at the time of the grant, as well as the terms set forth in this
letter. Notwithstanding the foregoing, if you sell or otherwise dispose of any
of the shares acquired in your Stock Purchase (other than upon a Change in
Control as defined in the Symantec Corporation Executive Retention Plan) within
three (3) years of the grant, you will automatically forfeit all then-unvested
shares subject to the Additional RSU.


Make Whole Protection
In the event of your termination of employment by the Company other than for
Cause (as defined in the Symantec Corporation Executive Severance Plan) prior to
the First RSU Vest Date, the Company will pay to you, in addition to any amounts
payable to you under the Executive Severance Plan, an amount equal to (a)
$1,300,000, plus (b) $2,940,000 multiplied by the FY20 percentage achievement
under Symantec’s FY20 PRU plan (as determined by the Company’s Compensation and
Leadership Development Committee (“CLDC”), at such time as it makes the
determination for all FY20 PRU plan participants), not to exceed 100%; provided
that such payment will be made only if you sign, return within 45 days and do
not revoke a Release of Claims on the Company form that will be provided to
you.  Such payment will be paid to you in one lump sum within ten (10) days
following, (i) the date the Release of Claims becomes non-revocable in the case
of (a); and (ii) the later of (x) the date the Release of Claims becomes
non-revocable, and (y) the CLDC determination, in the case of (b).


Benefits
You are eligible to participate in a wide variety of generous employee benefit
plans, including Symantec’s Stock Purchase Plan, matching 401(k) savings and
investment plan, and health insurance, among many others. For information on
your Symantec U.S. Benefits, please visit our www.symantecbenefits.com website.
Choosing the right combination of benefits is an important personal decision.
Use this site to learn your options and discuss your current and future needs
with your family. After your start date, you can enroll in the benefits that
best fit your life.



--------------------------------------------------------------------------------





[logo.jpg]


Confidential and Proprietary Information
Your offer of employment is conditioned upon your fully and truthfully
completing the enclosed Symantec Confidentiality and Intellectual Property
Agreement (CIPA). By signing the CIPA and accepting this offer, you  represent
and warrant to us that: 1) you are not subject to any terms or conditions that
restrict or may restrict your ability to carry out your duties for Symantec; 2)
you will not bring with you or use to perform your job any confidential or
proprietary material of any former employer or any other party; 3) you will hold
in confidence any confidential or proprietary information received as an
employee of Symantec; (4) you will assign to Symantec any inventions that you
make while employed by Symantec in accordance with the terms of the CIPA; and
(5) you will abide by all terms of the CIPA.


Company Policies
As a Symantec employee, you will be subject to and are expected to adhere to and
comply with all applicable Company policies, including but not limited to, our
Code of Conduct.  Symantec reserves the right to change these policies at any
time in its sole discretion.  If you have questions or concerns about these
policies, please contact your recruiter.


Mutual Arbitration Agreement
Symantec values each of its employees and fosters good relations with, and
among, all of its employees. It recognizes, however, that disagreements
occasionally occur.  Symantec believes that the resolution of such disagreements
is best accomplished by internal dispute resolution and, where that fails, by
external arbitration. For these reasons, Symantec has adopted a Mutual
Arbitration Agreement, a copy of which is enclosed.  While we hope that you will
participate in this arbitration program, if you do not wish to do so, you have
the right to opt out by following the instructions to submit a signed opt-out
form along with a copy of this signed offer letter.  If you do not return a
signed opt-out form with this offer letter, the arbitration program will be in
effect.


Employment Status
This letter does not constitute a contract of employment for any specific period
of time but creates an “employment at will” relationship. This means that you do
not have a contract of employment for any particular duration. You are free to
resign at any time for any reason. Similarly, Symantec is free to terminate your
employment at any time for any reason.  Any statements or representation to the
contrary, or that contradict any provision of this letter, are superseded by
this offer letter.  Participation in any of Symantec’s stock or benefit programs
is not assurance of continued employment for any particular period of time.  Any
modification of this at-will provision must be in writing and signed by the
Company CEO.


Work Authorization
Federal law requires that Symantec document an employee’s authorization to work
in the United States. To comply, Symantec must have a completed Form I-9 for you
on your first working day. You agree to provide Symantec with documentation
required by the Form I-9 to confirm you are authorized to work in the United
States. If you have any questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, contact your recruiter.



--------------------------------------------------------------------------------



[logo.jpg]


Background Verification
This offer is subject to and contingent upon successful completion of a
background check, which may include a credit check.   You may also be subject to
additional background verifications and re-checks during the course of your
employment as determined by business needs and consistent with Company policy
and applicable law.  Failure to successfully complete these additional
verifications or re-checks may result in reassignment, an opportunity to apply
for alternative internal positions, or termination of your employment.


Please review this offer and confirm your acceptance by the end of business on
May 1, 2019 by signing in the space indicated below and emailing (scanning)
to                  .  Please also sign and return any additional forms as
described in this letter.  Should you have any questions about this offer, do
not hesitate to call          at        .


Vincent, we are very pleased to have you come to work at Symantec. We will
continue to be the leading force in protecting the world’s information and the
people who use it—and we look forward to you joining us to make a difference in
the world.


Sincerely,


/s/ Amy Cappellanti-Wolf
Amy Cappellanti-Wolf
SVP, Chief HR Officer


I hereby accept the terms and conditions of the offer of employment stated in
this letter.







/s/ Vincent Pilette
5/1/2019
 
Vincent Pilette
Date

 
